--------------------------------------------------------------------------------

Exhibit 10.1

Full-Service Contract Agreement

(English Summary/Translation)




Contract number

RG08-NH-078

Signing location

Rizhao City, Lanshan District

Signing date

December 2, 2008

 

 

 

 

Party A: Rizhao Iron & Steel Co., Ltd. (the “Party A”)
                                                                                                        

Party B: Henan Gengsheng Refractories Co., Ltd. (the “Party B”)

                                                                                                                                                                                                                                                                   

1.

Project name, aggregate amount and contract period

 

Project name

Unit Price

Period

Note

60 non-refined steel Ladle refractories, construction, on-site services

RMB8.7/ton

One year

10/ton for120 tons Ladle

60 tons refined steel Ladle refractories, construction, on-site services

RMB18.4/ton

One year

paid by tons

60 tons Hot Metal Package

RMB0.45/ton

One year

paid by tons

 

2.

Quality requirements: service scope, products category, technical index,
inspection standard and instructions, compensation options, evaluation
requirements, and technical agreement.

3.

Inspection standards, instructions, review deadline: inspections will be
approved based on the evaluations issued by Party A. Party B shall present the
disagreement within 3 days upon the issuance of inspection results. Both parties
shall deliver sample to the technical authority for final evaluations. Without
presenting disagreement within the above agreed period, the inspection results
shall be considered to be agreed by Party B.   

4.

Delivery locations and methods: construction site of Party A.

5.

Transportation method and expense: Party B will be responsible for road
transportation expense.  

6.

Packing criteria, packing materials supply and recycle: Party B shall be
responsible for recycling all the packing materials and all the costs.  Packing
shall be well-considered according to products under general industrial
standards if no specific requirements are indicated.

7.

Installation safety: Party B shall be responsible and liable for all the
compensations and loss due to personnel injuries and accidents insurance during
the contract period. Party B shall present the capacity certificate to show the
qualification to fulfill this full-service contract.

8.

Transfer & sub-contract: Party B shall not transfer or sub-contract this
contract to third party without obtaining the consent from Party A.

9.

Settlement method and term: this contract price is comprehensive contract price
with tax (17% VAT), all the payments shall be settled all including materials
cost and transportation expenses. The first month payment will be repaid in the
beginning of the third month upon the approval of the inspections from Party A.

10.

Default: 1) Party A shall be eligible to terminate the contract and party B
shall be responsible for all the losses it may cause to Party A due to defective
quality; 2)Party B shall pay 1% a day of total value of goods for the delay of
delivery and be responsible for all related damages it may cause to Party A.
Party A shall be eligible to terminate the contract based on the consequence of
delay; 3) the loss it may cause to Party A shall include the foreseeable
interests receivable from promised quality and services agreed by both parties
under this contract.

11.

Disputes settlement: any disputes related to this contract shall be presented
and settled through Rizhao Arbitration Commission. Both parties shall be abiding
to the decision from the Commission.

12.

Others: 1.The following attachment sand supplements are considered as party of
the Contract with the same legal validity including but not limited to 1)
Technical agreement; 2) Inspection Report; 3) Operations Report; 4) Supplements;
and 5) others; 2. The default terms are independent and valid despite the
cancellation or termination of this contract; 3. The contract will be duplicated
two copies, both parties hold each.  These copies have equal legal effect and
will become effective after both sides sign and affix seals.

 

 

Party A

Party B

Company Name

Rizhao Iron & Steel Co., Ltd.

Company Name

Henan Gengsheng Refractory Co., Ltd.

Legal Address

No. 600, Yuanhai Rd. Rizhao City, Shandong

Legal Address

No. 88, Gengsheng Avenue, Da Yugou Town, Gongyi City

Legal Representative

Jian Xue

Legal Representative

Shunqing Zhang

Authorized agent

Yong Huo

Authorized agent

Xudong Wang

Coordinator

 

Coordinator

Dong Wang

Telephone Number

633-8180-0000

Telephone Number

371-64059866, 135-6236-5936

Fax

633-8188-8232

Fax:

731-64059888

Tax No

371102747809801

Tax No

410181170000556

Zip Code

276806

Zip Code

451271

 

--------------------------------------------------------------------------------